Citation Nr: 1507300	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  07-13 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for erectile dysfunction.   

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a bilateral foot disability.  

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to an increased rating for service-connected tinea cruris, currently evaluated as 30 percent disabling.
 
7.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).

8.  Entitlement to special monthly pension benefits. 

REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to March 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from  November 2008, September 2010, and April 2013 rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2010, the Veteran testified at a hearing before a Veterans Law Judge.  The Veterans Law Judge who conducted that hearing has since retired.  Subsequently, the Veteran testified at a video conference before the undersigned Veterans Law Judge in August 2013.  Transcripts of both hearings have been included in the claims folder.

The Board notes that the RO considered the claim for erectile dysfunction on the merits.  Nonetheless, the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The issue has been recharacterized accordingly.

The appeal was remanded in November 2010 and February 2012 for additional development.  

The claims for entitlement to an increased rating for service-connected tinea cruris, service connection for a left hip disability, entitlement to a TDIU, and entitlement to special monthly pension benefits, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The most probative evidence indicates the Veteran's hypertension was not shown in service or for many years thereafter, and it not related to service. 

2.  The most probative evidence indicates that a low back disorder was not shown in service or for many years thereafter, and there is no competent evidence suggesting the current low back disorder is related to service.   

3.  The most probative evidence indicates that a bilateral foot disorder was not shown in service or for many years thereafter, and there is no competent evidence suggesting the current bilateral foot disorder is related to service.   

4.  An October 2006 rating decision denied service connection for erectile dysfunction; the Veteran did not appeal that decision or submit material evidence within one year following notice of that decision.  The decision is final.

5.  Evidence received since October 2006 is cumulative of evidence previously      of record and/or does not relate to a previously unestablished fact necessary to substantiate the claim for service connection for erectile dysfunction.



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  The criteria for establishing service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The requirements to reopen the previously-denied claim of entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice pertaining to the claims herein decided was provided cumulatively in correspondence dated in August 2008, September 2009, April 2010, and July 2010.   The case was readjudicated in a November 2012 statement of the case. 

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran was afforded hearings before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJs identified the issues and the Veteran testified as to events in service, treatment history and symptomatology for his claimed conditions.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearings.  The hearings focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Byrant is necessary.

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, VA treatment records and available private treatment records.  In this regard, the Veteran's representative has asserted that some of the Veteran's service treatment records may be missing.  However, no specific treatment was claimed or identified, and this appears to      be mere speculation.  In addition, at the August 2013 hearing the Veteran was specifically asked whether he complained about his back or feet in service and he indicated that he went to sick call for ibuprofen for an unrelated condition.  There is no indication, nor has the Veteran claimed, that he was treated for his back,   feet, hypertension, or erectile dysfunction during service, or for many years after service.  

The Board notes that a VA examination and nexus opinion have not been obtained concerning the claims decided herein.   However, there is no evidence of the claimed conditions during service and no competent and credible evidence even suggesting that the claimed conditions are related to service.  The only evidence suggesting a relationship is the Veteran's unsupported lay assertions.  Accordingly, a VA examination is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").

Based on a review of the record, the Board finds that there is no indication that    any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives to issue a statement of the case and schedule the Veteran for a Board hearing.   See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that the Veteran is not prejudiced by a decision at this time.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2014) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      1.  Hypertension 

The Veteran seeks service connection for hypertension.  For VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater.  The term isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2014).

As an initial matter, the evidence shows that during the pendency of this appeal, the Veteran has been diagnosed with and treated for hypertension.  Accordingly, the first element of service connection, a current disability, is met.  Thus, the question becomes whether the Veteran's hypertension is related to service.  

The Veteran's service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with hypertension, and on separation from service in November 1974 and March 1975, his blood pressure reading was within normal limits. 

After service, VA treatment records after 1997 show elevated blood pressure readings.  Subsequent VA treatment records document a diagnosis of hypertension.  

Upon review of the record, the Board notes that the Veteran was not shown to     have hypertension in service, and hypertension was not shown to be manifested within one year following discharge from service.  As such, service connection cannot be established for hypertension on a presumptive basis.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In fact, at the August 2013 personal hearing, the Veteran testified that he was diagnosed with hypertension many years after discharge from service, in approximately 1987.  Thus, competent evidence of    a nexus between the current disability and service is necessary to substantiate the claims for service connection.  However, there is no medical evidence of record that even suggests the Veteran's hypertension is related to service.  

To the extent the Veteran believes that his current hypertension is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension require medical testing and expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hypertension is not competent medical evidence.  

Moreover, neither the Veteran nor his attorney has argued that his hypertension is related to alleged Agent Orange exposure.  The Board notes the Veteran did not serve in Vietnam but alleged for a prior claim for erectile dysfunction that he was exposed in Thailand when the locals sprayed their rice paddies.  In any event, hypertension is not a disability for which the Secretary has established presumptive service connection based on Agent Orange exposure.  Accordingly, and service connection could not be established on that basis.  38 C.F.R. § 3.309(e). 

In summary, the most probative evidence indicates the Veteran's hypertension    was not shown in service or for many years thereafter, and there is no competent evidence linking the condition to service.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied.  

In reaching this decision, the Board has considered the applicability of the benefit    of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  As such, that doctrine is  not applicable in the instant appeal, and the claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

      2.  Low back and bilateral foot disabilities

The Veteran contends that he developed arthritis of the low back and feet due to heavy lifting in service.

As an initial matter, the record reflects that the Veteran has been diagnosed with     a lumbar spine disability, to include degenerative changes of the lumbar spine.  Similarly, the evidence reflects several disorder affecting the Veteran's feet,           to include bilateral pes planus and heel spurs.  Based on the above, the Board    finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claims for service connection.  Thus, the remaining question before the Board is whether such disabilities are related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claims.  

The service treatment records do not contain any complaints, treatment, findings or diagnosis consistent with a low back disorder or a bilateral foot disorder (other than skin problems of the feet), and on separation from service in November 1974 and March 1975, his spine and feet were clinically evaluated as normal.  

After service, a VA treatment report in 1982 recorded an assessment of acute muscle strain of the low back with intermittent spasms, associated with heavy lifting a week earlier at work.  X-rays of the lumbar spine were reportedly normal at that time.  May 2003 x-rays of the lumbar spine revealed early minimal degenerative disease.  In May 2006 he was seen for an acute exacerbation of low back pain after lifting several days earlier.  In January 2009, the Veteran reported a history of back pain for 25 years, which would put the onset around 1984.  

In July 2004 the Veteran was seen for complaints of bilateral foot pain of two months duration.  X-rays revealed posttraumatic deformity of the neck of the fifth left metatarsal due to an old healed fracture, but otherwise the feet were normal.  A history of talipes cavus was noted.  In September 2009, the Veteran injured his right foot and x-rays showed fracture of the fifth metatarsal.  

In September 2009, a VA clinician noted that the Veteran had advanced thoracolumbar spondylosis with marked dextroscoliosis, as well as bilateral pes planus with Achilles heel spurs.  Subsequent VA and private treatment records document complaints of and treatment for bilateral foot problems and a low back disorder.  

Upon review of the record, the Board notes that the Veteran was not shown to     have arthritis of the lumbar spine or the feet in service or within one year following discharge from service; as such, service connection cannot be established for arthritis on a presumptive basis.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  In this regard, at the August 2013 personal hearing, the Veteran testified that he was diagnosed with arthritis sometime in 1986 or 1987.  Thus, competent evidence of a nexus between the current disability and service is necessary to substantiate the claims for service connection.

However, there is no competent medical evidence that suggests his current back    or foot disabilities are related to service.  In fact, clinicians who have treated the Veteran for his back and feet appear to relate onset of the disorders to injuries and incidents that occurred many years after discharge from service.    

To the extent the Veteran believes that his current low back and foot disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1376-77.  In this regard, the diagnosis and/or etiology of back and foot disabilities require medical testing and expertise to determine.  Thus, the Veteran's own opinion regarding the onset and etiology of his current low back disorder, and bilateral foot disorders is not a competent medical opinion.

In summary, the most probative evidence indicates that the Veteran did not have   a chronic low back disability or foot disability in service or for many years thereafter, and there is no competent evidence linking the current disabilities to service.  Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a).  Here, neither the Veteran nor his attorney has presented competent evidence linking his current conditions service.  Accordingly, the preponderance of the probative evidence is against the claim, and service connection is denied.   

In reaching this decision, the Board has considered the applicability of the benefit   of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for service connection for low back and bilateral foot disabilities.  As such, that doctrine is not applicable in the instant appeal, and the claims must be denied.  Gilbert, 1 Vet. App. 49, 54.

New and Material Evidence

An October 2006 rating decision denied service connection for erectile dysfunction.  The Veteran did not appeal that decision or submit material evidence within one year of notification of the decision.  Accordingly, the October 2006 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  38 C.F.R. § 20.302 (2014).

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's prior claim for service connection for erectile dysfunction was based on his claimed Agent Orange exposure.  As noted above, he alleged he was exposed in Thailand when it was used by locals on their rice paddies.  Evidence of record at the time of that decision included service treatment records, service personnel records, a response from the National Personnel Records Center indicating there was no evidence of exposure to herbicides, VA treatment records from July 2004      to August 2006, and statements from the Veteran.  VA treatment records noted the diagnosis of erectile dysfunction.  The RO denied the claim in an October 2006 rating decision because erectile dysfunction was not shown in service, was not related to service, and was not a presumptive disease associated with herbicide exposure.  

The evidence received since the October 2006 denial includes additional VA treatment records and statements and testimony from the Veteran.  In conjunction with the present claim, the Veteran alleges that his erectile dysfunction is related to hypertension.  However, although this is a new theory of causation, "a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim under [38 U.S.C.A.] § 7104(b)."  Boggs v. Peake, 520 F.3d 1330, 1336-1337 (Fed. Cir. 2008).

Here, VA treatment records again confirm that the Veteran suffers from erectile dysfunction, a fact established at the time of the prior denial.  Thus, such evidence is merely cumulative.  No competent evidence has been submitted establishing    that his erectile dysfunction is related to service for any reason.  Finally, while the Veteran alleges the condition is related to hypertension, even if true, as service connection for hypertension has been denied, such assertion is not material, as there is no basis in law to establish secondary service connection when the primary disability is not service-connected.  See 38 C.F.R. § 3.310.

Accordingly, to the extent some of the evidence is new as it was not previously of record, the evidence is not material as it does not relate to an unestablished fact necessary to substantiate the claim for service connection.  Thus, as new and material evidence has not been presented, the claim for service connection for erectile dysfunction is not reopened and the appeal is denied.


ORDER

Service connection for hypertension is denied. 

Service connection for a low back disability is denied.

Service connection for a bilateral foot disability is denied.  

New and material evidence has not been received, the claim for service connection for erectile dysfunction is not reopened, and the appeal is denied. 


REMAND

The Veteran's last VA examination to evaluate the claim for a higher rating for the service-connected tinea cruris was in June 2011.  In a statement in September 2013, the Veteran's representative claimed that the skin disability had increased in severity since he was last examined by VA.  It was further contended that the disabling effects of his tinea cruris render him unemployable.  In this regard, in March       2012 and September 2013 Vocational Assessment reports a private vocational rehabilitation consultant with a master's degree opined that the Veteran was unable to perform any substantial gainful occupation since September 2000 as a result of his service connected skin condition.  She specifically noted that in her opinion the Veteran was considered to be entitled to a 100 percent disability for TDIU, effective September 2000.  However, it appears her opinion is based on assertions by the Veteran that he could not work due to his skin disability.  However, evidence of record notes the Veteran reporting he had to stop working in construction due to arthritis in his hip and back.  Accordingly, a VA opinion is warranted. 

With regard to the left hip disability, on VA examination in September 2010 a VA examiner opined that it was less likely as not that the left hip arthritis was caused by or a result of left hip fracture shown during active duty because the service treatment records noted a left hip fracture sometime between 1968 and 1969, which was prior to service.  However, the question here is whether the pre-existing left hip disability was permanently aggravated by service.  Thus, the Board finds that a clarifying medical opinion is necessary.

The Veteran testified that he receives treatment with VA.  On remand, relevant ongoing medical records should also be requested.  

Finally, the Veteran submitted a timely notice of disagreement with the April 2013 rating decision that denied the claim for entitlement to special monthly pension benefits.  However, it does not appear that the AOJ has issued a Statement of the Case in response to the Veteran's April 2013 notice of disagreement.  Thus, remand of the issue of entitlement to special monthly pension benefits for issuance of a Statement of the Case is required.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case which addresses the issue of entitlement to special monthly pension benefits, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2.  Obtain relevant ongoing VA treatment records not already in the claims file.  If no relevant records exist, the Veteran should be notified of such.

3.  After this development has been completed, schedule the Veteran for a VA skin examination to determine the current nature and severity of his service-connected tinea cruris.  The claims folder should be reviewed by the examiner, and the report should note that review.  The examiner is asked to identify all pathology related to the Veteran's tinea cruris and indicate the percentage of the entire body affected and the percentage of exposed areas affected.  The examiner should also indicate whether the Veteran has required constant or near constant systemic therapy such as corticosteroids, or other immuno-suppressive drugs and the total duration of time needed for the therapy during a 12-month period.

In addition, the examiner should discuss the effect of the Veteran's skin disorder on his ability to secure or maintain substantially gainful employment.  The examiner is   asked to address the opinion of the private vocational rehabilitation consultant in reports dated March 2012 and September 2013.  The examiner should explain the reasons for the opinions provided.

4.  Return the claims file to the examiner who conducted the September 2010 VA joints examination, if available, to obtain an addendum opinion.  If the original examiner is not available, forward the claims file to a VA physician to obtain the requested opinion.  If a new examination is deemed necessary, one should be scheduled.  

Following review of the claims file, the examiner should respond to the following:

a.  Please provide an addendum opinion as to whether the Veteran's preexisting left hip disability underwent a permanent worsening (as opposed to a temporary exacerbation of symptoms) during active service.  

b. If so, was that permanent worsening clearly the result of the natural progression of the disability (versus being due to events in service)?

c. If the examiner concludes the Veteran's preexisting left hip disability was permanently worsened beyond normal progression (aggravated) by service, the examiner should indicate whether the current left hip disability is related to the in-service aggravation.

The examiner should explain the reasoning for the conclusions reached. 

5.  Thereafter, readjudicate the Veteran's claims.  In readjudicating his TDIU claim, the AOJ must consider whether referral for extraschedular consideration is warranted if his service-connected disability(ies) does not meet the percentage requirements.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


